

Exhibit 10.48






aiplogo.jpg [aiplogo.jpg]




United Natural Foods, Inc.
Senior Management Annual Cash
Incentive Plan


Effective September 25, 2019












--------------------------------------------------------------------------------




Administration of Incentive Plan


This Senior Management Cash Incentive Plan (the “Incentive Plan”) of United
Natural Foods, Inc. (the “Company”) is administered by the Compensation
Committee (the “Compensation Committee”) of the Company’s Board of the Directors
(the “Board”). The Compensation Committee may delegate to certain associates the
authority to manage the day-to-day administrative operations of the Incentive
Plan as it may deem advisable.


The Compensation Committee reserves the right to amend, modify, or terminate the
Incentive Plan at any time in its sole discretion.


The Compensation Committee shall have the authority to modify the terms of any
award under the Incentive Plan that has been granted, to determine the time when
awards under the Incentive Plan will be made, the amount of any payments
pursuant to such awards, and the performance period to which they relate, to
establish performance objectives in respect of such performance periods and to
determine whether such performance objectives were attained. The Compensation
Committee is authorized to interpret the Incentive Plan, to establish, amend and
rescind any rules and regulations relating to the Incentive Plan, and to make
any other determinations that it deems necessary or desirable for the
administration of the Incentive Plan. The Compensation Committee may correct any
defect or omission or reconcile any inconsistency in the Incentive Plan in the
manner and to the extent the Compensation Committee deems necessary or
desirable. Any decision of the Compensation Committee in the interpretation and
administration of the Incentive Plan, as described herein, shall be subject to
its sole and absolute discretion and shall be final, conclusive and binding on
all parties concerned. Determinations made by the Compensation Committee under
the Incentive Plan need not be uniform and may be made selectively among
participants in the Incentive Plan, whether or not such participants are
similarly situated. Any and all changes will be communicated to those executives
participating in the Incentive Plan that are affected by the changes.


I.    Incentive Plan Eligibility


The Compensation Committee shall determine the executive officers and other
members of the Company’s senior management eligible for participation in the
Incentive Plan.


Participants in the Incentive Plan hired or promoted in any fiscal year prior to
January 31 of such fiscal year will be eligible for a prorated payout at the end
of the fiscal year if the required performance metrics of his or her award are
achieved. Such prorated payout shall be made in accordance with the payment
provisions of Section I above. Employees hired or promoted in any fiscal year
from February 1 through the end of such fiscal year will not be eligible to
participate in the Incentive Plan for such fiscal year. Additionally, if any
participant receives a change in base salary during the performance period, the
bonus payout earned by the participant under the Incentive Plan, if any, will be
prorated accordingly.


All Incentive Plan participants must accept the commitment and responsibility to
perform all duties in compliance with the Company’s Standards of Conduct. Any
participant who manipulates or attempts to manipulate the Incentive Plan for
personal gain at the expense of customers, other associates, or Company
objectives will be subject to appropriate disciplinary actions.


Participants must not divulge to any outsider (other than the Company’s
financial, accounting and legal advisors) any non-public information regarding
this Incentive Plan or any specific performance metrics applicable to the
participant or any other participant.


Participation in the Incentive Plan does not constitute a contract or promise of
employment between the Company and any participant in the Incentive Plan, and
nothing in the Incentive Plan shall be construed as


2

--------------------------------------------------------------------------------




conferring on a participant any right to continue in the employment of the
Company or any of its subsidiaries. Any promise or representations, oral or
written, which are inconsistent with or different from the terms of the
Incentive Plan are invalid.


Participation in and receipt of an award under the Incentive Plan requires that
participants comply with the covenants in Part IV below.


II.    Termination Provisions


If a participant’s employment is terminated by the Company without Cause (as
hereinafter defined) or a participant resigns for Good Reason (as hereinafter
defined), then, subject to any limitation imposed under applicable law, and any
other agreement between the Company and the participant, the Company shall pay
to the participant, subject to applicable withholding and deductions, any Earned
Incentive Compensation (as hereinafter defined), when such Earned Incentive
Compensation would otherwise be payable, if the participant’s employment was not
terminated. “Earned Incentive Compensation” consists of: (a) to the extent not
previously paid, the incentive compensation that the Employee would otherwise
receive based on the Company’s actual performance for the most recent fiscal
year ended before the participant’s termination date and (b) the Pro-Rated
Portion (as hereinafter defined) of any incentive compensation that the
participant would otherwise receive, if employed by the Company, based on the
Company’s actual performance for the fiscal year during which the participant’s
employment is terminated. The “Pro-Rated Portion” shall be the portion
represented by the number of days in such fiscal year prior to the participant’s
termination date, compared to the total number of days in such fiscal year. If a
participant becomes disabled during any fiscal year or is granted a leave of
absence during that time, retires, or is terminated due to a workforce reduction
or organizational change, a pro rata share of the participant’s award based on
the period of actual participation may, in the Compensation Committee’s sole
discretion, be paid to the participant after the end of the performance period
if it would have become earned and payable had the participant’s employment
status not changed. If a participant is terminated for Cause at any time, he or
she will not be eligible for distribution of awards under the Incentive Plan and
shall forfeit any payments that may have been due to the participant under the
Incentive Plan prior to or subsequent to the participant’s employment being
terminated for Cause.


Unless otherwise specified by any applicable severance plans or severance,
employment, change in control or other written agreement to which a participant
is subject (in which case, there shall be no duplication of benefits) or by the
Compensation Committee at the time when performance objectives are established
with respect to the applicable fiscal year, in the event of a Change in Control
(as hereinafter defined), then, subject to the Compensation Committee’s ability
to exercise negative discretion to reduce the size of any payments hereunder
pursuant to the first paragraph of Section V, each participant eligible to
receive incentive compensation hereunder shall receive an amount of incentive
compensation based upon achievement at the “target” level of the applicable
performance objectives for the full fiscal year, with such payments being due
and payable on a date selected by the Company that is not later than the first
payroll date following the Change in Control.


“Cause” means, unless otherwise defined in the applicable award agreement or
other agreement between the participant and the Company, (i) conviction of the
participant under applicable law of (A) any felony or (B) any misdemeanor
involving moral turpitude; (ii) unauthorized acts intended to result in the
participant’s personal enrichment at the material expense of the Company or any
subsidiary or affiliate or their reputation; (iii) any violation of the
participant’s duties or responsibility’s to the Company or a subsidiary or
affiliate of the Company which constitutes willful misconduct or dereliction of
duty; or (iv) material breach of the covenants described in Section IV of this
Plan.


“Change in Control” means, unless otherwise provided in the applicable award
agreement, the happening of one of the following:


3

--------------------------------------------------------------------------------




(I) any “person”, including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) but excluding the Company, any of its affiliates, or any employee benefit
plan of the Company or any of its affiliates) is or becomes the “beneficial
owner” (as defined in Rule 13(d)(3) under the Exchange Act), directly or
indirectly, of securities of the Company representing the greater of 30% or more
of the combined voting power of the Company’s then outstanding securities;


(ii) the stockholders of the Company shall approve a definitive agreement and a
transaction is consummated (1) for the merger or other business combination of
the Company with or into another corporation if (A) a majority of the directors
of the surviving corporation were not directors of the Company immediately prior
to the effective date of such merger or (B) the stockholders of the Company
immediately prior to the effective date of such merger own less than 60% of the
combined voting power in the then outstanding securities in such surviving
corporation or (2) for the sale or other disposition of all or substantially all
of the assets of the Company;


(iii) the purchase of 30% or more of the combined voting power of the Company’s
then outstanding securities pursuant to any tender or exchange offer made by any
“person”, including a “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than the Company, any of its affiliates, or
any employee benefit plan of the Company or any of its affiliates; or


(iv) the disposal of any line of business representing at least 15% of the
Company’s consolidated net sales for the then-most recently completed fiscal
year; provided, however, that such disposal shall only be deemed a “Change in
Control” for participants primarily employed in the line of business disposed
of, who cease to be employed by the Company following the disposition.
  
“Good Reason” means, unless otherwise provided in an award agreement, the
occurrence of any one or more of the following without the participant’s express
written consent: (i) the assignment of duties to a participant that are
materially adversely inconsistent with the participant’s duties immediately
prior to thereto and failure to rescind such assignment within thirty (30) days
of receipt of notice from the participant; (ii) a material reduction in a
participant’s title, authority or reporting status as compared to such title,
authority or reporting status immediately prior to thereto, (iii) the Company’s
requirement that a participant relocate more than fifty (50 miles from the
participant’s place of employment prior to the participant performed such duties
prior to thereto; (iv) a reduction in the participant’s base salary as in effect
immediately prior to a Change in Control or the failure of the Company to pay or
cause to be paid any compensation or benefits when due, and failure to restore
such annual base salary or make such payments within five (5) days of receipt of
notice from the participant; (v) the failure to include the participant in any
new employee benefit plans proposed by the Company or a material reduction in
the participant’s level of participation in any existing plans of any type;
provided that a Company-wide reduction or elimination of such plans shall not
constitute “Good Reason” for purposes of this Incentive Plan; or (vi) the
failure of the Company to obtain a satisfactory agreement from the acquiring
party in a Change in Control to assume and perform the award agreement; provided
that, in each case, (A) within sixty (60) days of the initial occurrence of the
specified event the participant has given the Company or any successor to the
Company at least thirty (30) days to cure the Good Reason, (B) the Company or
any such successor has not cured the Good Reason within the thirty (30) day
period and (C) the participant resigns within ninety (90) days from the initial
occurrence of the event giving rise to the Good Reason.


III   Performance Measures


Participants in the Incentive Plan may receive a cash award upon the attainment
of performance goals which may be corporate and/or individual goals and which
will be communicated to the participant by the Compensation Committee. The
percentage of any award payable pursuant to the Incentive Plan shall be based on
the weights assigned to the applicable performance goal by the Compensation
Committee. Each participant’s incentive award is based on a designated
percentage of the participant’s base pay and is


4

--------------------------------------------------------------------------------




established by the Compensation Committee. The Compensation Committee shall
determine whether and to what extent each performance goal has been met. In
determining whether and to what extent a performance goal has been met, the
Compensation Committee may consider such matters as the Compensation Committee
deems appropriate.


IV. Restrictive Covenants


(a) Participant shall not disclose or reveal to any unauthorized person or
knowingly use for participant’s own benefit or another person or entity’s
benefit, any trade secret or other confidential information relating to the
Company, or to any of the businesses operated by it, including, without
limitation, any customer lists, customer needs, price and performance
information, processes, specifications, hardware, software, devices, supply
sources and characteristics, business opportunities, potential business
interests, marketing, promotional pricing and financing techniques, or other
information relating to the business of the Company, and participant confirms
that such information (including all copies of or notes regarding such
confidential information) constitutes the exclusive property of the Company and
must be returned to the Company upon the termination of participant’s
employment. Such restrictions shall not apply to information which is (i)
generally available in the industry or (ii) disclosed through no fault of
participant or (iii) required to be disclosed pursuant to applicable law or
regulation or the order of a governmental or regulatory body (provided that the
Company is given reasonable notice of any such required disclosure). Participant
agrees that participant will return to the Company upon request, but in any
event upon termination of employment, any physical embodiment of any
confidential information and/or any summaries containing any confidential
information, in whole in part, in any media. For the avoidance of doubt, nothing
in this Agreement prohibits participant from reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any Inspector General, or making other disclosures
that are protected under the whistleblower provisions of applicable law or
regulation. Participant does not need the prior authorization of the Company to
make any such reports or disclosures, and participant is not required to notify
the Company that participant has made such reports or disclosure.
Participant acknowledges and agrees that the Company has provided participant
with written notice below that the Defend Trade Secrets Act, 18 U.S.C. §
1833(b), provides an immunity for the disclosure of a trade secret to report
suspected violations of law and/or in an anti-retaliation lawsuit, as follows:
(1)IMMUNITY. - An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that -
(A) is made -
(i) in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.
(2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT.- An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual-
(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.


5

--------------------------------------------------------------------------------




(b) Except with the prior written consent of the Company’s Chief Legal Officer
or Chief Human Resources Officer (or their designee),, during the term of
employment, and for a period of one year following termination of such
employment for any reason or payment of any compensation, whichever occurs last
(the “Restricted Period”), participant shall not engage, directly or indirectly
(which includes, without limitation, owning, managing, operating, controlling,
being employed by, giving financial assistance to, participating in or being
connected in any material way with any person or entity), anywhere in the United
States in any activities with any company which is a direct competitor of the
Company and any other company that conducts any business for which the
participant is uniquely qualified to serve as a member of senior management as a
result of his service to the Company. By way of illustration, direct competitors
of the Company include but are not limited to the following companies: KeHe
Distributors, LLC, DPI Specialty Foods, Lipari Foods, C&S Wholesale Grocers,
Inc., Sysco Corporation, Performance Food Group Company, US Foods Holding Corp.,
SpartanNash Company, Associated Grocers, Inc., Associated Wholesale Grocers,
Inc., URM Stores, Inc. and Bozzuto’s Inc. (or any subsidiary or Affiliated
entity of the foregoing companies) with respect to (i) the Company’s activities
on the date hereof and/or (ii) any activities which the Company becomes involved
in during the participant’s term of employment; provided, however, that
participant’s ownership as a passive investor of less than five percent (5%) of
the issued and outstanding stock of a publicly held corporation so engaged,
shall not by itself be deemed to constitute such competition.
(c)    During the Restricted Period, participant shall not solicit or otherwise
act to induce any of the Company’s vendors, customers, or Participants/employees
to cease or limit any relationship or otherwise take action that might be
disadvantageous to the Company or otherwise disturb such party’s relationship
with the Company.
(d) Participant hereby acknowledges that participant will treat as for the
Company’s sole benefit, and fully and promptly disclose and assign to the
Company without additional compensation, all ideas, information, discoveries,
inventions and improvements which are based upon or related to any confidential
information protected under Section 5(a) herein, and which are made, conceived
or reduced to practice by participant during participant’s period of employment
by the Company and within one year after termination thereof. The provisions of
this subsection (d) shall apply whether such ideas, discoveries, inventions,
improvements or knowledge are conceived, made or gained by participant alone or
with others, whether during or after usual working hours, either on or off the
job, directly or indirectly related to the Company’s business interests
(including potential business interests), and whether or not within the realm of
participant’s duties.
(e) Participant shall, upon request of the Company, but at no expense to
participant, at any time during or after employment by the Company, sign all
instruments and documents and cooperate in such other acts reasonably required
to protect rights to the ideas, discoveries, inventions, improvements and
knowledge referred to above, including applying for, obtaining and enforcing
patents and copyrights thereon in any and all countries.
(f)    During the Restricted Period, upon reasonable request of the Company, the
participant shall cooperate in any internal or external investigation,
litigation or any dispute relating to any matter in which he or she was involved
during his or her employment with the Company; provided, however, that the
participant shall not be obligated to spend time and/or travel in connection
with such cooperation to the extent that it would unreasonably interfere with
the participant’s other commitments and obligations. The Company shall reimburse
the participant for all expenses the participant reasonably incurs in so
cooperating.
(g)    Before accepting employment with any other person, organization or entity
while employed by the Company and during the Restricted Period, the participant
will inform such person, organization or entity of the restrictions contained in
this Section. The participant further consents to notification by the Company to
participant’s subsequent employer or other third party of participant’s
obligations under this Agreement.


6

--------------------------------------------------------------------------------




(h) The participant recognizes that the possible restrictions on the
participant’s activities which may occur as a result of the participant’s
performance of the participant’s obligations under Sections (a) and (b) of this
Agreement are required for the reasonable protection of the Company and its
investments, and the participant expressly acknowledges that such restrictions
are fair and reasonable for that purpose. The participant acknowledges that
money damages would not be an adequate or sufficient remedy for any breach of
these obligations, and that in the event of a breach or threatened breach of
Sections (a) or (b), the Company, in addition to other rights and remedies
existing in its favor, shall be entitled, as a matter of right, to injunctive
relief, including specific performance, from a court of competent jurisdiction
in order to enforce, or prevent any violations of, the provisions of Sections
(a) and (b). The terms of this Section shall not prevent the Company from
pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to the recovery of damages from the
participant. If any of the provisions of this Agreement are held to be in any
respect an unreasonable restriction upon participant then they shall be deemed
to extend only over the maximum period of time, geographic area, and/or range of
activities as to which they may be enforceable. The participant expressly agrees
that all payments and benefits due the participant under this Agreement shall be
subject to the participant’s compliance with the provisions set forth in
Sections (a) and (b).
(i) Except with respect to any shorter term as expressly provided herein, this
Section shall survive the expiration or earlier termination of participant’s
relationship with the Company for a period of ten (10) years.


V.    Miscellaneous Provisions


Notwithstanding anything to the contrary herein, the Compensation Committee, in
its sole discretion and subject to the requirements of Section 409A (as defined
below), may, unless otherwise provided for in a written agreement between the
Company and the participant, (i) reduce any amounts otherwise payable to a
participant hereunder in order to satisfy any liabilities owed to the Company or
any of its Subsidiaries by the participant and (ii) reduce or eliminate the
amount otherwise payable to any participant under the Incentive Plan based on
individual performance or any other factors that the Compensation Committee, in
its sole discretion, shall deem appropriate.


In the event of any material change in the business assets, liabilities or
prospects of the Company, any division or any Subsidiary, the Compensation
Committee subject to the Equity Plan but otherwise in its sole discretion and
without liability to any person may make such adjustments, if any, as it deems
to be equitable as to any affected terms of outstanding awards.


The Company is the sponsor and legal obligor under the Incentive Plan and shall
make all payments hereunder, other than any payments to be made by any of the
Company’s subsidiaries (in which case payment shall be made by such subsidiary,
as appropriate). The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to ensure the payment
of any amounts under the Incentive Plan, and the participant’s rights to the
payment hereunder shall be not greater than the rights of the Company’s (or its
subsidiary’s) unsecured creditors. All expenses involved in administering the
Incentive Plan shall be borne by the Company.


The Incentive Plan shall be governed by and construed in accordance with the
laws of the State of Delaware applicable to contracts made and to be performed
in the State of Delaware.


Each participant agrees that payouts under this Incentive Plan are subject to
the Company’s Recoupment (Clawback) Policy for performance-based incentive
compensation or any other similar policy that may be adopted or amended
thereafter by the Board or Compensation Committee from time to time, to conform
to regulations related to recoupment or clawback of compensation adopted
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and also further agrees to promptly return to the


7

--------------------------------------------------------------------------------




Company, if the Company shall so request, all or a portion of any incentive
amounts paid to such participant pursuant to this Incentive Plan based upon
financial information or performance metrics later found to be materially
inaccurate and/or otherwise in accordance with the terms of the Company’s
clawback policy, a copy of which will be made available to participants. The
amount to be recovered shall be equal to the excess amount paid out over the
amount that would have been paid out had such financial information or
performance metric been fairly stated at the time the payout was made and/or
otherwise in accordance with the Company’s clawback policy.


Notwithstanding anything herein to the contrary, the Compensation Committee, in
its sole discretion, may make payments (including pro rata payments) to
participants who do not meet the eligibility requirements of the Incentive Plan,
including, but not limited to, the length of service requirements described in
Section II above if the Compensation Committee determines that such payments are
in the best interest of the Company.


The Incentive Plan is intended to comply with or be exempt from Section 409A of
the Code and any rules, regulations or other official guidance promulgated
thereunder (“Section 409A”) and will be interpreted in a manner intended to
comply with Section 409A. Notwithstanding anything herein to the contrary, if at
the time of the participant’s separation from service with the Company or any of
its Subsidiaries the participant is a “specified employee” as defined in Section
409A, and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such separation from service is necessary in
order to prevent the imposition of any accelerated or additional tax under
Section 409A, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the participant) until the date that is
six months and one day following the participant’s separation from service with
the Company or any of its Subsidiaries (or the earliest date as is permitted
under Section 409A), if such payment or benefit is payable upon a separation
from service with the Company or any of its Subsidiaries. Each payment made
under the Incentive Plan shall be designated as a “separate payment” within the
meaning of Section 409A.


8